Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Dabak et al.			:
Application No. 15/144,475			:		Decision on Petitions 
Filing Date: May 2, 2016			:			
Patent No. 9,730,171				:
Issue Date: August 8, 2017			:	
Attorney Docket No. TI-64914E		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed May 25, 2021.  This is also a decision on the petition under 37 C.F.R. § 1.182 filed May 25, 2021, which requests expedite consideration of the renewed petition under 37 C.F.R. § 1.78(c).

The petition under 37 C.F.R. § 1.78(c) is dismissed.

The petition under 37 C.F.R. § 1.182 is granted.1

A renewed petition under 37 C.F.R. § 1.78(c) may be filed.  The petition fee for the petition under 37 C.F.R. § 1.78(c) was previously paid.  Therefore, the renewed petition does not need to include a petition fee.  

The following benefit claims are relevant to this decision:

	(1)	Application No. 12/140,789 claims the benefit of Application No. 60/945,241;
(2)	Application No. 12/140,789 claims the benefit of Application No. 60/945,644; and
(3)	Application No. 12/140,789 claims the benefit of Application No. 60/954,692.

A petition under 37 C.F.R. § 1.78(c) seeking to add benefit claims (1)-(3) set forth above and a request for a certificate of correction were filed on March 9, 2021.

A decision dismissing the petition was issued on March 23, 2021.

The renewed petition and a request for a certificate of correction were filed on May 25, 2021.

The Office improperly issued the requested certificate of correction on November 13, 2021, despite the absence of a decision granting a petition under 37 C.F.R. § 1.78(c).  The Office is   not taking any action to vacated or reverse the issued certificate of correction at this time.  

However, a failure by applicant in the future to continue to pursue or eventually obtain relief under 37 C.F.R. § 1.78(c) may result in the Office taking such an action.

When a benefit claim is based on a chain of applications, the benefit claim must make a reference to the first (earliest) application and every intermediate application and every intermediate application must make a reference to the first (earliest) application and every application after the first application and before such intermediate application.  See Encyclopaedia Brittanica, Inc., v. Alpine Elecs. of Am., Inc., 609 F.3d 1345 (Fed. Cir. 2010).
See also MPEP § 201.06(d).  The following example illustrating the need for a proper chain of priority is set forth in MPEP § 201.11:

If an applicant desires, for example, the following benefit claim: “this application 
is a continuation of Application No. C, filed ---, which is a continuation of 
Application No. B, filed ---, which claims the benefit of provisional Application 
No. A, filed ---,” then Application No. C must have a reference to Application 
No. B and provisional Application No. A, and Application No. B must have a 
reference to provisional Application No. A.

A review of the record in this case indicates appropriate references were not made in all of the intermediate applications.  Specifically, Application No. 14/874,330 does not currently include benefit claims (1)-(3).  Therefore, the requested relief cannot be granted at this time.

If a petition under 37 C.F.R. § 1.78(c) to add benefit claims (1)-(3) is granted in Application     No. 14/874,330, a renewed petition under 37 C.F.R. § 1.78(c) may be filed in this application informing the Office of such a fact. 

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  				
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 The $420 petition fee for the petition under 37 C.F.R. § 1.182 has been charged to Deposit Account No. 20-0668.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.